
	
		II
		112th CONGRESS
		1st Session
		S. 458
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish and enforce a maximum somatic cell count requirement for fluid
		  milk.
	
	
		1.Short titleThis Act may be cited as the
			 Milk Quality Standards Act of
			 2011.
		2.Maximum somatic
			 cell countChapter IV of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) is amended by
			 adding at the end the following:
			
				424.Maximum
				somatic cell count
					(a)Maximum somatic
				cell count
						(1)In
				generalThe maximum somatic cell count for all dairy products
				sold, transported, or offered for sale or transport, in interstate commerce
				shall be 400,000 cells per milliliter of fluid milk, or equivalent, as
				determined by the Secretary.
						(2)AdjustmentThe
				Secretary, after consideration of any recommendations submitted by the National
				Conference on Interstate Milk Shipments, may lower the maximum somatic cell
				count established under paragraph (1).
						(b)CalculationThe
				Secretary shall promulgate regulations to require that the calculation of a
				herd average somatic cell count under this section shall be made using a
				geometric, rather than an arithmetic, mean.
					(c)RevisionThe
				Secretary, in consultation with the National Conference on Interstate Milk
				Shipments, shall revise the Pasteurized Milk Ordinance to take into account the
				requirement under subsection (a) and any regulations promulgated under
				subsection (b).
					(d)Enforcement
						(1)In
				generalBeginning on the date that is 18 months after the date of
				enactment of this section, any person that sells, transports, or offers for
				sale or transport, in interstate commerce any dairy product in violation of
				subsection (a) shall be subject to a civil penalty in an amount determined in
				accordance with the regulations promulgated under paragraph (2).
						(2)RegulationsNot
				later than 18 months after the date of enactment of this section, the Secretary
				shall promulgate regulations establishing a schedule of civil penalties for
				violations of subsection
				(a).
						.
		
